MEMORANDUM **
Petitioner argues that she should be granted asylum because she suffered past persecution and has a well-founded fear of persecution on account of her membership in a particular social group. To determine eligibility for asylum based on membership in a particular social group, there are three relevant inquiries: (1) whether the class of people identified is cognizable as a particular social group; (2) whether the petitioner has established membership in that particular social group; (3) whether the particular social group has in fact been targeted for persecution on account of the characteristics of group members; and (4) whether such “special circumstances” are present to warrant us in regarding mere membership in that “social group” as constituting per se eligibility for asylum or prohibition of deportation.1
Assuming arguendo that RiveraCastañeda is a member of a social group, she has failed to establish facts demonstrating that members of the group are persecuted or have a well-founded fear of persecution. The petitioner testified about one instance of a classmate being raped and murdered, which she learned about second-hand from her husband. The petitioner admitted that she never personally saw any guerrillas. She remained in Guatemala for a year after her husband’s death and never in her lifetime was she harmed or directly threatened by any *606guerrilla. General conditions of violence and strife do not qualify an alien for asylum.2
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Sanchez-Trujillo v. INS, 801 F.2d 1571, 1574-75 (9th Cir.1986).


. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414-415 (9th Cir. 1991).